TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00283-CR







Maribel Martinez Ortiz, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0983523, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING







The district court found appellant Maribel Martinez Ortiz guilty of aggravated
assault.  See Tex. Penal Code Ann. § 22.02 (West 1994).  The court assessed punishment at
imprisonment for two years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The district court's judgment erroneously recites that appellant pleaded guilty
pursuant to a plea bargain.  The judgment is modified to reflect a plea of not guilty and to delete
the reference to a plea bargain.  As modified, the judgment of conviction is affirmed.



		                                                                       


		Jan P. Patterson, Justice

Before Justices Jones, Kidd and Patterson

Modified and, as Modified, Affirmed

Filed:   November 4, 1999

Do Not Publish